DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talebi Fard et al. (US 2019/0394833 A1, hereinafter Talebi Fard).

Regarding claim 1, Talebi Fard discloses a method for deactivating a UP connection (User Plane connection) in a network (Abstract, paragraphs 306 and 35, Fig. 22-23, method for releasing UP connection), the method comprising: 
when a multi access Packet Data Unit session (MA PDU session) is established through a multi access network (paragraph 301, “An MA-PDU session may be created by bundling together two or more separate PDU sessions, which may be established over different accesses or RATs”; paragraphs 306 and 313, MA PDU session is to be released, such that the MA PDU session has been established prior to be released); and 
In an example, if the PDU session release is initiated by the SMF, the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation (N1 SM container ( MA PDU session release command or PDU session release command) In an example, if the UP connection of the PDU session (e.g., MA PDU session) is active, the SMF may include the N2 resource release request ( MA PDU Session ID, or PDU Session ID) in the Namf_Communication_N1N2MessageTransfer, to release the (R)AN resources associated with the PDU Session (e.g., MA PDU session)”, Fig. 23, the Namf_Communication_N1N2MessageTransfer is directed to AMF, and paragraph 313, where the AMF transfers a Namf_Communication_N1N2MessageTransfer Response message to the SMF, such that the SMF sends a message to the AMF to release the UP connection).

Regarding claim 2, Talebi Fard further discloses the sending, by the SMF, the message to the AMF comprises: sending, by the SMF, a message having an access type corresponding to the UP connection determined to be deactivated, and the access type comprises at least one of a 3GPP access network and a non-3GPP access network (paragraph 306, “The MA-PDU session release procedure may triggered by a UE request, an AMF request, a PCF request, an SMF request, and/or the like. MA PDU session release requests by UE or by Network may indicate which PDU Session ID (e.g., MA PDU session ID) on which access type or RAT within an MA-PDU session may be released. Access type may indicate whether the MA-PDU session release procedure applies to the 3GPP access, to the non-3GPP access, or to both accesses and/or to one or more RATs”).
the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation”).

Regarding claim 4, Talebi Fard further discloses receiving, by the SMF, a NsmfPDUSessionUpdateSMContext message from the AMF in response to the NamfCommunication_N1 N2MessageTransfer message (paragraph 320, “AMF may invoke the Nsmf_PDUSession_UpdateSMContext (N2 SM resource release ack, user location information) to the SMF”).

Regarding claim 6, Talebi Fard further discloses the determining, by the SMF, to deactivate the UP connection for the first access network (paragraphs 306, 313 and 352, SMF determines to deactivate UP connection session) comprises: when no data transfer occurs through the UP connection for the first access network for a preset time (paragraph 347, “MA PDU session inactivity and/or PDU session inactivity for a specified period. In an example, the specified period may be determined based on an inactivity timer. When the inactivity timer for a child session, or MA PDU session is provided by the SMF during N4 session establishment/modification procedure”, paragraph 351, “the SMF may receive by the UPF, a first message reporting an event indicating inactivity of a child session of a multi access packet data unit (MA PDU) session”), determining, by the SMF, to deactivate the UP connection for the first access network (paragraph 352, “the SMF may determine to deactivate the child session in response to receiving the first message or the N4 report message”).

Regarding claim 7, Talebi Fard further discloses determining, by the SMF, to release an N3 terminating User Plane Function (UPF); and sending, by the SMF, an N4 Session Release Request message to the N3 terminating UPF (paragraph 357, “the SMF may initiate the N4 session modification procedure (e.g., the third message) indicating a request to remove AN tunnel info for N3 tunnel of the corresponding child session and/or the MA PDU session” and “The SMF may send an N4 session release request (N4 Session ID, access information) message to the UPF(s) of the child session or the MA PDU session”).

Regarding claim 8, Talebi Fard further discloses sending, by the SMF, an N4 Session Modification Request message having access information to another UPF connected to the N3 terminating UPF (paragraph 244, “the SMF 160 may sends N4 session modification request 1145 to new (intermediate) UPF 110 acting as N3 terminating point to release the forwarding tunnel”).

Regarding claim 9, Talebi Fard further discloses determining, by the SMF, not to release an N3 terminating UPF; and sending, by the SMF, an N4 Session Modification Request message having access information to the N3 terminating UPF (paragraph 226, “the SMF 160 may send the N4 session modification request message to the old (intermediate) UPF 110-2, and may provide the DL tunnel information for the buffered DL data” and “the SMF 160 may not allocate a new I-UPF 110, the DL tunnel information may be from the new UPF 110 (PSA) 110-3 acting as N3 terminating point”).


for a MA PDU session established through a multi access network (paragraph 301, “An MA-PDU session may be created by bundling together two or more separate PDU sessions, which may be established over different accesses or RATs”; paragraphs 306 and 313, MA PDU session is to be released, such that the MA PDU session has been established prior to be released), when it is determined to deactivate a UP connection for a first access network from the multi access network, receiving, by an AMF, a message instructing the AMF to deactivate the UP connection for the first access network from a SMF (paragraph  313, “In an example, if the PDU session release is initiated by the SMF, the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation (N1 SM container ( MA PDU session release command or PDU session release command) In an example, if the UP connection of the PDU session (e.g., MA PDU session) is active, the SMF may include the N2 resource release request ( MA PDU Session ID, or PDU Session ID) in the Namf_Communication_N1N2MessageTransfer, to release the (R)AN resources associated with the PDU Session (e.g., MA PDU session)”, Fig. 23, the Namf_Communication_N1N2MessageTransfer is directed to AMF, and paragraph 313, where the AMF transfers a Namf_Communication_N1N2MessageTransfer Response message to the SMF, such that the SMF sends a message to the AMF to release the UP connection); and 
releasing, by the AMF, resources for the first access network (paragraph 317, “the AMF may transfer the SM information received from the SMF (e.g., N2 SM resource release request, N1 SM container) to the (R)AN”, paragraph 318, “when the (R)AN has received an N2 SM request to release the AN resources associated with the PDU Session (e.g., MA PDU session), it may issue an AN specific signalling exchange(s) with the UE to release the corresponding AN resources”).

Regarding claim 11, Talebi Fard further discloses the receiving, by the AMF, the message from the SMF comprises: receiving, by the AMF, a message having an access type corresponding to the UP connection determined to be deactivated from the SMF, and the access type comprises at least one of a 3GPP access network and a non-3GPP access network (paragraph 306, “The MA-PDU session release procedure may triggered by a UE request, an AMF request, a PCF request, an SMF request, and/or the like. MA PDU session release requests by UE or by Network may indicate which PDU Session ID (e.g., MA PDU session ID) on which access type or RAT within an MA-PDU session may be released. Access type may indicate whether the MA-PDU session release procedure applies to the 3GPP access, to the non-3GPP access, or to both accesses and/or to one or more RATs”).

Regarding claim 12, Talebi Fard further discloses the message comprises a NamfCommunication_N1 N2MessageTransfer message (paragraph 313, “the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation”).

Regarding claim 13, Talebi Fard further discloses the releasing, by the AMF, the resources for the first access network comprises: sending, by the AMF, an N2 PDU Session Resource Release Command message to the first access network (paragraph 317, “N2 SM resource release request” is sent from AMF to (R)AN).

if the (R)AN had received a N2 SM request to release the AN resources, the (R)AN may acknowledge the N2 SM resource release request by sending an N2 SM resource release ack (user location information) message to the AMF”).

Regarding claim 15, Talebi Fard further discloses sending, by the AMF, a NsmfPDUSessionUpdateSMContext message to the SMF (paragraph 320, “AMF may invoke the Nsmf_PDUSession_UpdateSMContext (N2 SM resource release ack, user location information) to the SMF”).

Regarding claim 17, Talebi Fard further discloses the receiving, by the AMF, the message from the SMF comprises: when no data transfer occurs through the UP connection for the first access network for a preset time (paragraph 347, “MA PDU session inactivity and/or PDU session inactivity for a specified period. In an example, the specified period may be determined based on an inactivity timer. When the inactivity timer for a child session, or MA PDU session is provided by the SMF during N4 session establishment/modification procedure”, paragraph 351, “the SMF may receive by the UPF, a first message reporting an event indicating inactivity of a child session of a multi access packet data unit (MA PDU) session”), determining, by the SMF, to deactivate the UP connection for the first access network (paragraph 352, “the SMF may determine to deactivate the child session in response to receiving the first message or the N4 report message”), receiving, by the AMF, the message instructing the AMF to deactivate the UP connection for the first access network from the SMF (paragraph 313).

a processor (Fig. 4, network node (SMF) includes processor(s)) configured to, when a MA PDU session is established in an user equipment (paragraph 301, “An MA-PDU session may be created by bundling together two or more separate PDU sessions, which may be established over different accesses or RATs”; paragraphs 306 and 313, MA PDU session is to be released, such that the MA PDU session has been established prior to be released), control to deactivate a UP connection of the MA PDU session (paragraph 313, MA PDU session is to be released); and 
a network interface (Fig. 4, communication interface(s)) configured to send at least one of an N4 Session Release Request message (paragraph 357, “the SMF may initiate the N4 session modification procedure (e.g., the third message) indicating a request to remove AN tunnel info for N3 tunnel of the corresponding child session and/or the MA PDU session” and “The SMF may send an N4 session release request (N4 Session ID, access information) message to the UPF(s) of the child session or the MA PDU session”), an N4 Session Modification Request message (paragraph 244, “the SMF 160 may sends N4 session modification request 1145 to new (intermediate) UPF 110 acting as N3 terminating point to release the forwarding tunnel”), and a NamfCommunication_N1N2MessageTransfer message (paragraph 313, “the SMF may invoke a Namf_Communication_N1N2MessageTransfer service operation”) having an access type corresponding to the UP connection determined to be deactivated (paragraph 306, “an SMF request, and/or the like. MA PDU session release requests by UE or by Network may indicate which PDU Session ID (e.g., MA PDU session ID) on which access type or RAT within an MA-PDU session may be released. Access type may indicate whether the MA-PDU session release procedure applies to the 3GPP access, to the non-3GPP access, or to both accesses and/or to one or more RATs”), to another network entity (paragraphs 244, 306, 313 and 357, SMF transmits message to other network entities, i.e., an AMF), wherein the processor deactivates the UP connection for the access network corresponding to the access type (paragraphs 306 and 313, access type may indicate whether the MA-PDU session release procedure applies to the 3GPP access, to the non-3GPP access).

Regarding claim 19, Talebi Fard further discloses the network interface sends the N4 Session Release Request message or the N4 Session Modification Request message to the N3 terminating UPF through an N4 interface (paragraph 244, N4 session modification request; paragraph 357, the SMF may initiate the N4 session modification procedure).

Regarding claim 20, Talebi Fard further discloses the network interface sends the NamfCommunication_N1N2MessageTransfer message to the AMF through an N11 interface (paragraph 163, N11 interface between two network function NF services; paragraph 313, Namf_Communication_N1N2MessageTransfer service message is transmitted from SMF to AMF; paragraphs 228 and 250, SMF communicates with AMF via the N11 interface, such that the Namf_Communication_N1N2MessageTransfer service message is transmitted from the SMF to the AMF via the N11 interface).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard in view of Liu (US 2021/0014734 A1, hereinafter Liu).

Regarding claims 5 and 16, Talebi Fard discloses the limitations of claims 1 and 10 as applied above. Talebi Fard further discloses the determining, by the SMF, to deactivate the UP connection for the first access network comprises: when it is determined that the UP connection for the first access network is unavailable, determining, by the SMF, to deactivate the UP connection for the first access network (claim 5) (paragraph 355, “the SMF may determine that the UP connection of the child session or the UP connection of MA PDU session may be deactivated. In an example, the cause for the determination by the SMF may be: the QoS flows of a MA PDU session may be rejected by the target NG-RAN during a handover procedure, the UPF may detect that the child session or the MA PDU session has no data transfer for a specified inactivity period, for a LADN MA PDU session or child session, the AMF may notify the SMF that the UE moved out of the LADN service area, the AMF may notify the SMF that the UE moved out of the allowed area, and/or the like”) and the receiving, by the AMF, the message from the SMF comprises: when it is determined that the UP connection for the first access network is unavailable, receiving, by the AMF, the message instructing the AMF to deactivate the UP connection for the first access network from the SMF (claim 16) (paragraphs 313 and 355, releasing the UP connection based on the connection being unavailable).
. Talebi Fard additionally discloses the SMF supports access traffic steering, switching, and/or splitting (ATSSS) operation (paragraph 399).
	Talebi Fard does not expressly disclose the determination of the UP connection for the first access network is unavailable based on a Performance Measurement Function (PMF) access report.
	In an analogous art, Liu discloses a path performance measurement function to monitor performance of an available path and report this information (paragraph 56), wherein .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Son et al. (US 2020/0053816 A1) discloses a method and apparatus for managing PDU session connection (Abstract), wherein SMF transmits a message (N2 resource release message) for releasing (deactivating) the UP connection of the PDU session to the AMF through, for example, a Namf_Communication_N1N2_Message Transfer procedure (paragraph 72).

Kumar et al. (US 2020/0389931 A1) discloses a user equipment (UE) is camped to a home network of a subscriber. Consider that the UE is registered with a HPLMN of the home network for both 3rd Generation Partnership Project (3GPP) and non-3GPP access (Consider FIG. 1, step 1). The HPLMN provides the required services to the UE based on a subscriber data policy. Current 3GPP standards support establishment of a Multi-Access protocol data unit (MA PDU) Session for Access Traffic Steering, Switching and Splitting (ATSSS) when the UE is camped on the HPLMN for both 3GPP and non-3GPP access. The ATSSS feature extends 5G 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL LAI/Primary Examiner, Art Unit 2645